


Exhibit 10.1

 

MOTOROLA OMNIBUS INCENTIVE PLAN OF 2006

 

(as amended through November 10, 2009)

 

1.                                       Purpose.  The purposes of the Motorola
Omnibus Incentive Plan of 2006 (the “Plan”) are (i) to encourage outstanding
individuals to accept or continue employment with Motorola, Inc. (“Motorola” or
the “Company”) and its Subsidiaries or to serve as directors of Motorola, and
(ii) to furnish maximum incentive to those persons to improve operations and
increase profits and to strengthen the mutuality of interest between those
persons and Motorola’s stockholders by providing them stock options and other
stock and cash incentives.

 

2.                                       Administration.  The Plan will be
administered by a Committee (the “Committee”) of the Motorola Board of Directors
consisting of two or more directors as the Board may designate from time to
time, each of whom shall satisfy such requirements as:

 

(a)                                  the Securities and Exchange Commission may
establish for administrators acting under plans intended to qualify for
exemption under Rule 16b-3 or its successor under the Securities Exchange Act of
1934 (the “Exchange Act”);

 

(b)                                 the New York Stock Exchange may establish
pursuant to its rule-making authority; and

 

(c)                                  the Internal Revenue Service may establish
for outside directors acting under plans intended to qualify for exemption under
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”).

 

The Compensation and Leadership Committee shall serve as the Committee
administering the Plan until such time as the Board designates a different
Committee.

 

The Committee shall have the discretionary authority to construe and interpret
the Plan and any benefits granted thereunder, to establish and amend rules for
Plan administration, to change the terms and conditions of options and other
benefits at or after grant, to correct any defect or supply any omission or
reconcile any inconsistency in the Plan or in any option or other benefit
granted under the Plan, and to make all other determinations which it deems
necessary or

 

--------------------------------------------------------------------------------


 

advisable for the administration of the Plan.  The determinations of the
Committee shall be made in accordance with their judgment as to the best
interests of Motorola and its stockholders and in accordance with the purposes
of the Plan.  Any determination of the Committee under the Plan may be made
without notice or meeting of the Committee, in writing signed by all the
Committee members.  The Committee may authorize one or more officers of the
Company to select employees to participate in the Plan and to determine the
number of option shares and other awards to be granted to such participants,
except with respect to awards to officers subject to Section 16 of the Exchange
Act or officers who are, or who are reasonably expected to be, “covered
employees” within the meaning of Section 162(m) of the Code (“Covered
Employees”) and any reference in the Plan to the Committee shall include such
officer or officers.

 

3.                                       Participants.  Participants may consist
of all employees of Motorola and its Subsidiaries and all non-employee directors
of Motorola; provided, however, the following individuals shall be excluded from
participation in the plan:  (a) contract labor (including without limitation
black badges, brown badges, contractors, consultants, contract employees and job
shoppers) regardless of length of service; (b) employees whose base wage or base
salary is not processed for payment by a Payroll Department of Motorola or any
Subsidiary; (c) any individual performing services under an independent
contractor or consultant agreement, a purchase order, a supplier agreement or
any other agreement that the Company enters into for service.  Any corporation
or other entity in which a 50% or greater interest is at the time directly or
indirectly owned by Motorola and which Motorola consolidates for financial
reporting purposes shall be a “Subsidiary” for purposes of the Plan. 
Designation of a participant in any year shall not require the Committee to
designate that person to receive a benefit in any other year or to receive the
same type or amount of benefit as granted to the participant in any other year
or as granted to any other participant in any year.  The Committee shall
consider all factors that it deems relevant in selecting participants and in
determining the type and amount of their respective benefits.

 

4.                                       Shares Available under the Plan.  There
is hereby reserved for issuance under the Plan an aggregate of 80 million shares
of Motorola common stock.  In connection with approving this Plan, and
contingent upon receipt of stockholder approval of this Plan, the Board of
Directors has approved a merger of the Motorola Omnibus Incentive Plan of 2003,
Motorola

 

2

--------------------------------------------------------------------------------


 

Omnibus Incentive Plan of 2002, the Motorola Omnibus Incentive Plan of 2000, and
the Motorola Amended and Restated Incentive Plan of 1998 (collectively, the
“Prior Plans”) into this Plan, so that on or after the date this Plan is
approved by stockholders, the maximum number of shares reserved for issuance
under this Plan shall not exceed (a) the total number of shares reserved for
issuance under this Plan plus (b) the number of shares approved and available
for grant under the Prior Plans as of the date of such stockholder approval plus
(c) any shares that become available for issuance pursuant to the remainder of
this section 4.  If there is (i) a lapse, expiration, termination, forfeiture or
cancellation of any Stock Option or other benefit outstanding under this Plan, a
Prior Plan or under the Motorola Share Option Plan of 1996 (the “1996 Plan”),
prior to the issuance of shares thereunder or (ii) a forfeiture of any shares of
restricted stock or shares subject to stock awards granted under this Plan, a
Prior Plan or the 1996 Plan prior to vesting, then the shares subject to these
options or other benefits shall be added to the shares available for benefits
under the Plan (to the extent permitted under the terms of the Prior Plans or
the 1996 Plan if the award originally occurred under such plan).  Shares covered
by a benefit granted under the Plan shall not be counted as used unless and
until they are actually issued and delivered to a participant.  Any shares
covered by a Stock Appreciation Right (including a Stock Appreciation Right
settled in stock which the Committee, in its discretion, may substitute for an
outstanding Stock Option) shall be counted as used only to the extent shares are
actually issued to the participant upon exercise of the right.  In addition, any
shares of common stock exchanged by an optionee as full or partial payment of
the exercise price under any stock option exercised under the Plan, any shares
retained by Motorola to comply with applicable income tax withholding
requirements, and any shares covered by a benefit which is settled in cash,
shall be added to the shares available for benefits under the Plan (to the
extent permitted under the terms of the Prior Plans or the 1996 Plan if the
award originally occurred under such plan).  All shares issued under the Plan
may be either authorized and unissued shares or issued shares reacquired by
Motorola.  All of the available shares may, but need not, be issued pursuant to
the exercise of Incentive Stock Options (as defined in Section 422 of the Code);
provided, however, notwithstanding an Option’s designation, to the extent that
Incentive Stock Options are exercisable for the first time by the Participant
during any calendar year with respect to Shares whose aggregate Fair Market
Value exceeds $100,000 (regardless of whether such Incentive Stock Options were
granted under this Plan, the Prior Plans or the 1996 Plan), such Options shall
be treated as nonqualified Stock Options.

 

3

--------------------------------------------------------------------------------


 

Under the Plan, no participant may receive in any calendar year (i) Stock
Options relating to more than 3,000,000 shares, (ii) Stock Appreciation Rights
relating to more than 3,000,000 shares, (iii) Restricted Stock or Restricted
Stock Units relating to more than 1,500,000 shares, (iv) Performance Shares
relating to more than 1,500,000 shares, or (v) Deferred Stock Units relating to
more than 50,000 shares.  No non-employee director may receive in any calendar
year Stock Options relating to more than 50,000 shares or Restricted Stock Units
or Deferred Stock Units relating to more than 50,000 shares but excluding any
Stock Options, Restricted Stock Units, or Deferred Stock Units a non-employee
director elects to receive at Fair Market Value in lieu of all or a portion of
such non-employee director’s Compensation.  Compensation for this purpose
includes all cash remuneration payable to a non-employee director, other than
reimbursement for expenses, and shall include retainer fees for service on the
Motorola Board of Directors; fees for serving as Chairman of the Board or for
serving as Chairman or member of any committee of the Board; compensation for
work performed in connection with service on a committee of the Board or at the
request of the Board, any committee of the Board or a Chief Executive Officer or
any other kind or other category of fees or payments which may be put into
effect in the future.

 

The shares reserved for issuance and each of the limitations set forth above
shall be subject to adjustment in accordance with section 16 hereof.

 

5.                                       Types of Benefits.  Benefits under the
Plan shall consist of Stock Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Deferred Stock Units, Performance Shares,
Performance Cash Awards, Annual Management Incentive Awards and Other Stock or
Cash Awards, all as described below.

 

6.                                       Stock Options.  Stock Options may be
granted to participants, at any time as determined by the Committee.  The
Committee shall determine the number of shares subject to each option and
whether the option is an Incentive Stock Option.  The exercise price for each
option shall be determined by the Committee but shall not be less than 100% of
the fair market value of Motorola’s common stock on the date the option is
granted.  Each option shall expire at such time as the Committee shall determine
at the time of grant.  Options shall be exercisable at

 

4

--------------------------------------------------------------------------------


 

such time and subject to such terms and conditions as the Committee shall
determine; provided, however, that no option shall be exercisable later than the
tenth anniversary of its grant.  The exercise price, upon exercise of any
option, shall be payable to Motorola in full by (a) cash payment or its
equivalent, (b) tendering previously acquired shares having a fair market value
at the time of exercise equal to the exercise price or certification of
ownership of such previously-acquired shares, (c) to the extent permitted by
applicable law, delivery of a properly executed exercise notice, together with
irrevocable instructions to a broker to promptly deliver to Motorola the amount
of sale proceeds from the option shares or loan proceeds to pay the exercise
price and any withholding taxes due to Motorola, and (d) such other methods of
payment as the Committee, at its discretion, deems appropriate. 
 Notwithstanding any other provision of the Plan to the contrary, upon approval
of the Company’s stockholders, the Committee may provide for, and the Company
may implement, a one time only option exchange offer, pursuant to which certain
outstanding Stock Options could, at the election of the person holding such
Stock Option, be tendered to the Company for cancellation in exchange for the
issuance of a lesser amount of Stock Options with a lower exercise price, or
other equity benefit as approved by the Committee, provided that such one time
only option exchange offer is implemented within twelve months of the date of
such stockholder approval.

 

7.                                       Stock Appreciation Rights.  Stock
Appreciation Rights (“SARs”) may be granted to participants at any time as
determined by the Committee.  Notwithstanding any other provision of the Plan,
the Committee may, in its discretion, substitute SARs which can be settled only
in stock for outstanding Stock Options.  The grant price of a substitute SAR
shall be equal to the exercise price of the related option and the substitute
SAR shall have substantive terms (e.g., duration) that are equivalent to the
related option.  The grant price of any other SAR shall be equal to the fair
market value of Motorola’s common stock on the date of its grant.  An SAR may be
exercised upon such terms and conditions and for the term as the Committee in
its sole discretion determines; provided, however, that the term shall not
exceed the option term in the case of a substitute SAR or ten years in the case
of any other SAR and the terms and conditions applicable to a substitute SAR
shall be substantially the same as those applicable to the Stock Option which it
replaces.  Upon exercise of an SAR, the participant shall be entitled to receive
payment from Motorola in an amount determined by multiplying the excess of the
fair market value of a share of common stock on the date of exercise over the
grant price of the SAR by the

 

5

--------------------------------------------------------------------------------


 

number of shares with respect to which the SAR is exercised.  The payment may be
made in cash or stock, at the discretion of the Committee, except in the case of
a substitute SAR payment may be made only in stock.  In no event shall the
Committee cancel any outstanding SAR for the purpose of reissuing the right to
the participant at a lower grant price or reduce the grant price of an
outstanding SAR.

 

8.                                       Restricted Stock and Restricted Stock
Units.  Restricted Stock and Restricted Stock Units may be awarded or sold to
participants under such terms and conditions as shall be established by the
Committee.  Restricted Stock provides participants the rights to receive shares
after vesting in accordance with the terms of such grant upon the attainment of
certain conditions specified by the Committee.   Restricted Stock Units provide
participants the right to receive shares at a future date after vesting in
accordance with the terms of such grant upon the attainment of certain
conditions specified by the Committee.  Restricted Stock and Restricted Stock
Units shall be subject to such restrictions as the Committee determines,
including, without limitation, any of the following:

 

(a)                                  a prohibition against sale, assignment,
transfer, pledge, hypothecation or other encumbrance for a specified period;

 

(b)                                 a requirement that the holder forfeit (or in
the case of shares or units sold to the participant, resell to Motorola at cost)
such shares or units in the event of termination of employment during the period
of restriction; or

 

(c)                                  the attainment of performance goals
including without limitation those described in section 14 hereof.

 

All restrictions shall expire at such times as the Committee shall specify.  In
the Committee’s discretion, participants may be entitled to dividends or
dividend equivalents on awards of Restricted Stock or Restricted Stock Units.

 

9.                                       Deferred Stock Units.  Deferred Stock
Units provide a participant a vested right to receive shares of common stock in
lieu of other compensation at termination of employment or service or at a
specific future designated date.  In the Committee’s discretion, Deferred Stock

 

6

--------------------------------------------------------------------------------


 

Units may include the right to be credited with dividend equivalents in
accordance with the terms and conditions of the units.

 

10.                                 Performance Shares.  The Committee shall
designate the participants to whom long-term performance stock (“Performance
Shares”) is to be awarded and determine the number of shares, the length of the
performance period and the other terms and conditions of each such award;
provided the stated performance period will not be less than 12 months.  Each
award of Performance Shares shall entitle the participant to a payment in the
form of shares of common stock upon the attainment of performance goals and
other terms and conditions specified by the Committee.

 

Notwithstanding satisfaction of any performance goals, the number of shares
issued under a Performance Shares award may be adjusted by the Committee on the
basis of such further consideration as the Committee in its sole discretion
shall determine.  However, the Committee may not, in any event, increase the
number of shares earned upon satisfaction of any performance goal by any
participant who is a Covered Employee (as defined in section 2 above).  The
Committee may, in its discretion, make a cash payment equal to the fair market
value of shares of common stock otherwise required to be issued to a participant
pursuant to a Performance Share award.

 

11.                                 Performance Cash Awards.  The Committee
shall designate the participants to whom cash incentives based upon long-term
performance (“Performance Cash Awards”) are to be awarded and determine the
amount of the award and the terms and conditions of each such award; provided
the stated performance period will not be less than 12 months. Each Performance
Cash Award shall entitle the participant to a payment in cash upon the
attainment of performance goals and other terms and conditions specified by the
Committee.

 

Notwithstanding the satisfaction of any performance goals, the amount to be paid
under a Performance Cash Award may be adjusted by the Committee on the basis of
such further consideration as the Committee in its sole discretion shall
determine.  However, the Committee may not, in any event, increase the amount
earned under Performance Cash Awards upon satisfaction of any performance goal
by any participant who is a Covered Employee (as defined in section 2 above) and
the maximum amount earned by a Covered Employee in any calendar

 

7

--------------------------------------------------------------------------------


 

year may not exceed $10,000,000.  The Committee may, in its discretion,
substitute actual shares of common stock for the cash payment otherwise required
to be made to a participant pursuant to a Performance Cash Award.

 

12.                                 Annual Management Incentive Awards.  The
Committee may designate Motorola executive officers who are eligible to receive
a monetary payment in any calendar year based on a percentage of an incentive
pool equal to 5% of Motorola’s “consolidated earnings before income taxes” (as
defined below) for the calendar year. The Committee shall allocate an incentive
pool percentage to each designated executive officer for each calendar year. In
no event may the incentive pool percentage for any one executive officer exceed
30% of the total pool.

 

For the purposes hereof, “consolidated earnings before income taxes” shall mean
the consolidated earnings before income taxes of the Company, computed in
accordance with generally accepted accounting principles, but shall exclude the
effects of: the following items, if and only if, such items are separately
identified in the Company’s quarterly earnings press releases:
(i) extraordinary, unusual and/or non-recurring items of gain or loss,
(ii) gains or losses on the disposition of a business or investment,
(iii) changes in tax or accounting regulations or laws, or (iv) the effect of a
merger or acquisition.

 

As soon as possible after the determination of the incentive pool for a Plan
year, the Committee shall calculate the executive officer’s allocated portion of
the incentive pool based upon the percentage established at the beginning of the
calendar year.  The executive officer’s incentive award then shall be determined
by the Committee based on the executive officer’s allocated portion of the
incentive pool subject to adjustment in the sole discretion of the Committee. 
In no event may the portion of the incentive pool allocated to an executive
officer who is a Covered Employee (as defined in section 2 above) be increased
in any way, including as a result of the reduction of any other executive
officer’s allocated portion.

 

13.                                 Other Stock or Cash Awards.  In addition to
the incentives described in sections 6 through 12 above, the Committee may grant
other incentives payable in cash or in common stock under the Plan as it
determines to be in the best interests of Motorola and subject to such other
terms and conditions as it deems appropriate; provided an outright grant of
stock will not

 

8

--------------------------------------------------------------------------------


 

be made unless it is offered in exchange for cash compensation that has
otherwise already been earned by the recipient.

 

14.                                 Performance Goals.  Awards of Restricted
Stock, Restricted Stock Units, Performance Shares, Performance Cash Awards and
other incentives under the Plan to a Covered Employee (as defined in section 2)
may be made subject to the attainment of performance goals relating to one or
more business criteria within the meaning of Section 162(m) of the Code,
including, but not limited to, cash flow; cost; ratio of debt to debt plus
equity; profit before tax; economic profit; earnings before interest and taxes;
earnings before interest, taxes, depreciation and amortization; earnings per
share; operating earnings; economic value added; ratio of operating earnings to
capital spending; free cash flow; net profit; net sales; sales growth; price of
Motorola common stock; return on net assets, equity or stockholders’ equity;
market share; or total return to stockholders (“Performance Criteria”).  Any
Performance Criteria may be used to measure the performance of the Company as a
whole or any business unit of the Company and may be measured relative to a peer
group or index.  Performance Criteria shall be calculated in accordance with the
Company’s financial statements (including without limitation the Company’s
“consolidated earnings before income taxes” as defined in section 12), generally
accepted accounting principles, or under an objective methodology established by
the Committee prior to the issuance of an award which is consistently applied. 
However, the Committee may not in any event increase the amount of compensation
payable to a Covered Employee upon the attainment of a performance goal.

 

15.                                 Change in Control.  Except as otherwise
determined by the Committee at the time of grant of an award, upon a Change in
Control of Motorola, (i) all outstanding Stock Options and SARs shall become
vested and exercisable; (ii) all restrictions on Restricted Stock and Restricted
Stock Units shall lapse; (iii) all performance goals shall be deemed achieved at
target levels and all other terms and conditions met; (iv) all Performance
Shares shall be delivered, all Performance Cash Awards, Deferred Stock Units and
Restricted Stock Units shall be paid out as promptly as practicable; (v) all
Annual Management Incentive Awards shall be paid out at target levels (or earned
levels, if greater) and all other terms and conditions deemed met; and (vi) all
Other Stock or Cash Awards shall be delivered or paid; provided, however, that
the treatment of outstanding awards set forth above (referred to herein as
“accelerated

 

9

--------------------------------------------------------------------------------


 

treatment”) shall not apply if and to the extent that such awards are assumed by
the successor corporation (or parent thereof) or are replaced with an award that
preserves the existing value of the award at the time of the Change in Control
and provides for subsequent payout in accordance with the same vesting schedule
applicable to the original award; provided, however, that with respect to any
awards that are assumed or replaced, such assumed or replaced awards shall
provide for the accelerated treatment with respect to any participant that is
involuntarily terminated (for a reason other than “Cause”) or quits for “Good
Reason” within 24 months of the Change in Control.

 

The term “Cause” shall mean, with respect to any participant, (i) the
participant’s conviction of any criminal violation involving dishonesty, fraud
or breach of trust or (ii) the participant’s willful engagement in gross
misconduct in the performance of the participant’s duties that materially
injures the Company or a Subsidiary.

 

The term Good Reason shall mean, with respect to any participant, without such
participant’s written consent, (i) the participant is assigned duties materially
inconsistent with his position, duties, responsibilities and status with the
Company or a Subsidiary during the 90-day period immediately preceding a Change
in Control, or the participant’s position, authority, duties or responsibilities
are materially diminished from those in effect during the 90-day period
immediately preceding a Change in Control (whether or not occurring solely as a
result of the Company ceasing to be a publicly traded entity), (ii) the Company
reduces the participant’s annual base salary or target incentive opportunity
under the Company’s annual incentive plan, such target incentive opportunity as
in effect during the 90-day period immediately prior to the Change in Control,
or as the same may be increased from time to time, unless such target incentive
opportunity is replaced by a substantially equivalent substitute opportunity,
(iii) the Company or a Subsidiary requires the participant regularly to perform
his duties of employment beyond a fifty (50) mile radius from the location of
the participant’s employment immediately prior to the Change in Control, or
(iv) the Company purports to terminate the Participant’s employment other than
pursuant to a notice

 

10

--------------------------------------------------------------------------------

 

of termination which indicates the Participant’s employment has been terminated
for “Cause” (as defined above) and sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Participant’s
employment.

 

A “Change in Control” shall mean:

 

A Change in Control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act, or any successor provision thereto, whether or not Motorola is
then subject to such reporting requirement; provided that, without limitation,
such a Change in Control shall be deemed to have occurred if (a) any “person” or
“group” (as such terms are used in Section 13(d) and 14(d) of the Exchange Act)
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of Motorola representing
20% or more of the combined voting power of Motorola’s then outstanding
securities (other than Motorola or any employee benefit plan of Motorola; and,
for purposes of the Plan, no Change in Control shall be deemed to have occurred
as a result of the “beneficial ownership,” or changes therein, of Motorola’s
securities by either of the foregoing), (b) there shall be consummated (i) any
consolidation or merger of Motorola in which Motorola is not the surviving or
continuing corporation or pursuant to which shares of common stock would be
converted into or exchanged for cash, securities or other property, other than a
merger of Motorola in which the holders of common stock immediately prior to the
merger have, directly or indirectly, at least a 65% ownership interest in the
outstanding common stock of the surviving corporation immediately after the
merger, or (ii) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all, or substantially all, of the assets
of Motorola other than any such transaction with entities in which the holders
of Motorola common stock, directly or indirectly, have at least a 65% ownership
interest, (c) the stockholders of Motorola approve any plan or proposal for the
liquidation or dissolution of Motorola, or (d) as the result of, or in
connection with, any cash tender offer,

 

11

--------------------------------------------------------------------------------


 

exchange offer, merger or other business combination, sale of assets, proxy or
consent solicitation (other than by the Board), contested election or
substantial stock accumulation (a “Control Transaction”), the members of the
Board immediately prior to the first public announcement relating to such
Control Transaction shall thereafter cease to constitute a majority of the
Board.

 

In the event that a payment or delivery of an award following a Change in
Control would not be a permissible distribution event, as defined in
Section 409A(a)(2) of the Code or any regulations or other guidance issued
thereunder, then the payment or delivery shall be made on the earlier of (i) the
date of payment or delivery originally provided for such benefit, or (ii) the
date of termination of the participant’s employment or service with the Company
or six months after such termination in the case of a “specified employee” as
defined in Section 409A(a)(2)(B)(i).

 

16.                                 Adjustment Provisions.

 

(a)                                  In the event of any change affecting the
number, class, market price or terms of the shares of common stock by reason of
stock dividend, stock split, recapitalization, reorganization, merger,
consolidation, spin-off, disaffiliation of a Subsidiary, combination of shares,
exchange of shares, stock rights offering, or other similar event, or any
distribution to the holders of shares of common stock other than a regular cash
dividend, (any of which is referred to herein as an “equity restructuring”),
then the Committee shall make an equitable substitution or adjustment in the
number or class of shares which may be issued under the Plan in the aggregate or
to any one participant in any calendar year and in the number, class, price or
terms of shares subject to outstanding awards granted under the Plan as it deems
appropriate.  Such substitution or adjustment shall equalize an award’s
intrinsic and fair value before and after the equity restructuring.

 

(b)                                 In direct connection with the sale, lease,
distribution to stockholders, outsourcing arrangement or any other type of asset
transfer or transfer of any portion of a facility or any portion of a discrete
organizational unit of Motorola or a Subsidiary (a “Divestiture”), the Committee
may authorize the assumption or replacement of affected participants’ awards by
the spun-off facility or organization unit or by the entity that controls the
spun-off facility or organizational unit following disaffiliation.

 

12

--------------------------------------------------------------------------------


 

(c)                                  In the event of any merger, consolidation
or reorganization of Motorola with or into another corporation which results in
the outstanding common stock of Motorola being converted into or exchanged for
different securities, cash or other property, or any combination thereof, there
shall be substituted, on an equitable basis as determined by the Committee in
its discretion, for each share of common stock then subject to a benefit granted
under the Plan, the number and kind of shares of stock, other securities, cash
or other property to which holders of common stock of Motorola will be entitled
pursuant to the transaction.

 

(d)                                 Except in connection with a corporate
transaction involving the Company (including, without limitation, any stock
dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares), the terms of outstanding awards may not be amended to
reduce the exercise price of outstanding Stock Options or SARs or cancel
outstanding Stock Options or SARs in exchange for cash, other awards or Stock
Options or SARs with an exercise price that is less than the exercise price of
the original Stock Options or SARs without stockholder approval.

 

17.                                 Substitution and Assumption of Benefits. 
The Board of Directors or the Committee may authorize the issuance of benefits
under this Plan in connection with the assumption of, or substitution for,
outstanding benefits previously granted to individuals who become employees of
Motorola or any Subsidiary as a result of any merger, consolidation, acquisition
of property or stock, or reorganization, upon such terms and conditions as the
Committee may deem appropriate.  Any substitute Awards granted under the Plan
shall not count against the share limitations set forth in section 4 hereof, to
the extent permitted by Section 303A.08 of the Corporate Governance Standards of
the New York Stock Exchange.

 

18.                                 Nontransferability.  Each benefit granted
under the Plan shall not be transferable other than by will or the laws of
descent and distribution, and each Stock Option and SAR shall be exercisable
during the participant’s lifetime only by the participant or, in the event of
disability, by the participant’s personal representative.  In the event of the
death of a participant, exercise of any benefit or payment with respect to any
benefit shall be made only by or to the beneficiary, executor or administrator
of the estate of the deceased participant or the person or persons to whom the
deceased participant’s rights under the benefit shall pass by will or the laws
of descent and distribution.  Subject to the approval of the Committee in its
sole discretion, Stock

 

13

--------------------------------------------------------------------------------


 

Options may be transferable to members of the immediate family of the
participant and to one or more trusts for the benefit of such family members,
partnerships in which such family members are the only partners, or corporations
in which such family members are the only stockholders.  “Members of the
immediate family” means the participant’s spouse, children, stepchildren,
grandchildren, parents, grandparents, siblings (including half brothers and
sisters), and individuals who are family members by adoption.

 

19.                                 Taxes.  Motorola shall be entitled to
withhold the amount of any tax attributable to any amounts payable or shares
deliverable under the Plan, after giving notice to the person entitled to
receive such payment or delivery, and Motorola may defer making payment or
delivery as to any award, if any such tax is payable, until indemnified to its
satisfaction.  In connection with the exercise of a Stock Option or the receipt
or vesting of shares hereunder, a participant may pay all or a portion of any
withholding as follows:  (a) with the consent of the Committee, by electing to
have Motorola withhold shares of common stock having a fair market value equal
to the amount required to be withheld up to the minimum required statutory
withholding amount; or (b) by delivering irrevocable instructions to a broker to
sell shares and to promptly deliver the sales proceeds to Motorola for amounts
up to and in excess of the minimum required statutory withholding amount.  For
restricted stock and restricted stock unit awards, no withholding in excess of
the minimum statutory withholding amount will be allowed.

 

20.                                 Duration of the Plan.  No award shall be
made under the Plan more than ten years after the date of its adoption by the
Board of Directors; provided, however, that the terms and conditions applicable
to any option granted on or before such date may thereafter be amended or
modified by mutual agreement between Motorola and the participant, or such other
person as may then have an interest therein.

 

21.                                 Amendment and Termination.  The Board of
Directors or the Committee may amend the Plan from time to time or terminate the
Plan at any time.  However, unless expressly provided in an award or pursuant to
the terms of any incentive plan implemented pursuant to this Plan, no such
action shall reduce the amount of any existing award or change the terms and
conditions thereof without the participant’s consent; provided, however, that
the Committee may, in its discretion, substitute SARs which can be settled only
in stock for outstanding Stock Options without a participant’s consent.  The
Company shall obtain stockholder approval of any

 

14

--------------------------------------------------------------------------------


 

Plan amendment to the extent necessary to comply with applicable laws,
regulations, or stock exchange rules.

 

22.                                 Fair Market Value.  The fair market value of
shares of Motorola’s common stock at any time shall be determined in such manner
as the Committee may deem equitable, or as required by applicable law or
regulation.

 

23.                                 Other Provisions.

 

(a)                                  The award of any benefit under the Plan may
also be subject to other provisions (whether or not applicable to the benefit
awarded to any other participant) as the Committee determines appropriate,
including provisions intended to comply with federal or state securities laws
and stock exchange requirements, understandings or conditions as to the
participant’s employment, requirements or inducements for continued ownership of
common stock after exercise or vesting of benefits, or forfeiture of awards in
the event of termination of employment shortly after exercise or vesting, or
breach of noncompetition or confidentiality agreements following termination of
employment, or effective as of January 1, 2008 cancellation of awards or
benefits, reimbursement of compensation paid or reimbursement of gains realized,
upon certain restatement of financial results.

 

(b)                                 In the event any benefit under this Plan is
granted to an employee who is employed or providing services outside the United
States and who is not compensated from a payroll maintained in the United
States, the Committee may, in its sole discretion, modify the provisions of the
Plan as they pertain to such individuals to comply with applicable law,
regulation or accounting rules consistent with the purposes of the Plan and the
Board of Directors or the Committee may, in its discretion, establish one or
more sub-plans to reflect such modified provisions.  All sub-plans adopted by
the Committee shall be deemed to be part of the Plan, but each sub-plan shall
apply only to Participants within the affected jurisdiction and the Company
shall not be required to provide copies of any sub-plans to Participants in any
jurisdiction which is not the subject of such sub-plan.

 

(c)                                  The Committee, in its sole discretion, may
require a participant to have amounts or shares of common stock that otherwise
would be paid or delivered to the participant as a result of the exercise or
settlement of an award under the Plan credited to a deferred

 

15

--------------------------------------------------------------------------------


 

compensation or stock unit account established for the participant by the
Committee on the Company’s books of account.

 

(d)                                 Neither the Plan nor any award shall confer
upon a participant any right with respect to continuing the participant’s
employment with the Company; nor shall they interfere in any way with the
participant’s right or the Company’s right to terminate such relationship at any
time, with or without cause, to the extent permitted by applicable laws and any
enforceable agreement between the employee and the Company.

 

(e)                                  No fractional Shares shall be issued or
delivered pursuant to the Plan or any award, and the Committee, in its
discretion, shall determine whether cash, other securities, or other property
shall be paid or transferred in lieu of any fractional Shares, or whether such
fractional Shares or any rights thereto shall be canceled, terminated, or
otherwise eliminated.

 

(f)                                    Payments and other benefits received by a
participant under an award made pursuant to the Plan shall not be deemed a part
of a participant’s compensation for purposes of determining the participant’s
benefits under any other employee benefit plans or arrangements provided by the
Company or a Subsidiary, notwithstanding any provision of such plan to the
contrary, unless the Committee expressly provides otherwise in writing.

 

(g)                                 The Committee may permit participants to
defer the receipt of payments of awards pursuant to such rules, procedures or
programs it may establish for purposes of this Plan.  Notwithstanding any
provision of the Plan to the contrary, to the extent that awards under the Plan
are subject to the provisions of Section 409A of the Code, then the Plan as
applied to those amounts shall be interpreted and administered so that it is
consistent with such Code section.

 

24.                                 Governing Law.  The Plan and any actions
taken in connection herewith shall be governed by and construed in accordance
with the laws of the state of Illinois (without regard to any state’s conflict
of laws principles).  Any legal action related to this Plan shall be brought
only in a federal or state court located in Illinois.

 

25.                                 Stockholder Approval.  The Plan was adopted
by the Board of Directors on February 23, 2006, subject to stockholder
approval.  The Plan and any benefits granted

 

16

--------------------------------------------------------------------------------


 

thereunder shall be null and void if stockholder approval is not obtained at the
next annual meeting of stockholders.

 

17

--------------------------------------------------------------------------------
